Exhibit 10.5

MarketWatch, Inc. 2004 STOCK INCENTIVE PLAN

2004 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

FORM OF NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

Grantee's Name and Address:





You (the "Grantee") have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the "Notice"), the MarketWatch, Inc. 2004 Stock Incentive Plan (the "Plan"),
and the MarketWatch, Inc. 2004 Non- Employee Director Option Program (the
"Program"), as amended from time to time, and the Non-Qualified Stock Option
Award Agreement (the "Option Agreement") attached hereto, as follows. Unless
otherwise defined herein, the terms defined in the Plan and the Program shall
have the same defined meanings in this Notice.

Award Number

Date of Award

Vesting Commencement Date

Exercise Price per Share $

Total Number of Shares subject
to the Option

Total Exercise Price $

Type of Option: Non-Qualified Stock Option

Expiration Date:

Post-Termination Exercise Period: Three (3) Months

Vesting Schedule

:



Subject to the Grantee's Continuous Service and other limitations set forth in
this Notice, the Plan, the Program and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

1/3 of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, 1/3 of the Shares subject to the Option shall vest 24
months after the Vesting Commencement Date, and 1/3 of the Shares subject to the
Option shall vest 36 months after the Vesting Commencement Date such that the
option is fully vested on the third anniversary of the Vesting Commencement
Date.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.

MarketWatch, Inc.,
a Delaware corporation

By:

Title:

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).

The Grantee acknowledges receipt of a copy of the Plan, the Program and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, the Program and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Program and the
Option Agreement. The Grantee hereby agrees that all disputes arising out of or
relating to this Notice, the Plan, the Program and the Option Agreement shall be
resolved in accordance with Section 13 of the Option Agreement. The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

Dated: ______________________ Signed:

Grantee

Award Number: ___________

MarketWatch, Inc. 2004 STOCK INCENTIVE PLAN

2004 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

FORM OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT



Grant of Option. MarketWatch, Inc., a Delaware corporation (the "Company"),
hereby grants to the Grantee (the "Grantee") named in the Notice of
Non-Qualified Stock Option Award (the "Notice"), an option (the "Option") to
purchase the Total Number of Shares of Common Stock subject to the Option (the
"Shares") set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the "Exercise Price") subject to the terms and provisions of the
Notice, this Non-Qualified Stock Option Award Agreement (the "Option
Agreement"), the Company's 2004 Stock Incentive Plan (the "Plan"), and the
Company's 2004 Non-Employee Director Option Program (the "Program"), as amended
from time to time, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan and the Program shall have the
same defined meanings in this Option Agreement.

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

Exercise of Option.
Right to Exercise
. The Option shall be exercisable during its term in accordance with the Vesting
Schedule set out in the Notice and with the applicable provisions of the Plan,
the Program and this Option Agreement. The Option shall be subject to the
provisions of Section 3.04 of the Program relating to the exercisability or
termination of the Option in the event of a Corporate Transaction or a Change in
Control. The Grantee shall be subject to reasonable limitations on the number of
requested exercises during any monthly or weekly period as determined by the
Administrator. In no event shall the Company issue fractional Shares.
Method of Exercise
. The Option shall be exercisable only by delivery of an exercise notice or by
such other procedure as specified from time to time by the Administrator which
shall state the election to exercise the Option, the whole number of Shares in
respect of which the Option is being exercised, and such other provisions as may
be required by the Administrator. The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such notice accompanied by the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 4.b, below.
Taxes
. No Shares will be delivered to the Grantee or other person pursuant to the
exercise of the Option until the Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of applicable income tax
and employment tax withholding obligations, including, without limitation,
obligations incident to the receipt of Shares. Upon exercise of the Option, the
Company or the Grantee's employer may offset or withhold (from any amount owed
by the Company or the Grantee's employer to the Grantee) or collect from the
Grantee or other person an amount sufficient to satisfy such tax obligations
and/or the employer's withholding obligations.

Restrictions on Exercise. The Option may not be exercised if the issuance of the
Shares subject to the Option upon such exercise would constitute a violation of
any Applicable Laws. Method of Payment. Payment of the Exercise Price shall be
by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:
 a. cash;
 b. check; or
 c. payment through a broker-dealer sale and remittance procedure pursuant to
    which the Grantee (i) shall provide written instructions to a
    Company-designated brokerage firm to effect the immediate sale of some or
    all of the purchased Shares and remit to the Company sufficient funds to
    cover the aggregate exercise price payable for the purchased Shares and (ii)
    shall provide written directives to the Company to deliver the certificates
    for the purchased Shares directly to such brokerage firm in order to
    complete the sale transaction.

Termination or Change of Continuous Service. In the event the Grantee's
Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the "Termination Date"). In no event
shall the Option be exercised later than the Expiration Date set forth in the
Notice. In the event of the Grantee's change in status from Employee, Director
or Consultant to any other status of Employee, Director or Consultant, the
Option shall remain in effect and vesting of the Option shall continue only to
the extent determined by the Administrator as of such change in status. Except
as provided in Sections 6 and 7 below, to the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the Post-Termination Exercise Period, the Option
shall terminate. Disability of Grantee. In the event the Grantee's Continuous
Service terminates as a result of his or her Disability, the Grantee may, but
only within twelve (12) months from the Termination Date (and in no event later
than the Expiration Date), exercise the portion of the Option that was vested on
the Termination Date. To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall terminate. Death of
Grantee. In the event of the termination of the Grantee's Continuous Service as
a result of his or her death, or in the event of the Grantee's death during the
Post-Termination Exercise Period or during the twelve (12) month period
following the Grantee's termination of Continuous Service as a result of his or
her Disability, the Grantee's estate, or a person who acquired the right to
exercise the Option by bequest or inheritance, may exercise the portion of the
Option that was vested at the date of termination within twelve (12) months from
the date of death (but in no event later than the Expiration Date). To the
extent that the Option was unvested on the date of death, or if the vested
portion of the Option is not exercised within the time specified herein, the
Option shall terminate. Transferability of Option. The Option may be transferred
to any person by will and by the laws of descent and distribution. The Option
also may be transferred during the lifetime of the Grantee by gift and pursuant
to a domestic relations order to members of the Grantee's Immediate Family to
the extent and in the manner determined by the Administrator. Notwithstanding
the foregoing, the Grantee may designate a beneficiary of the Grantee's Option
in the event of the Grantee's death on a beneficiary designation form provided
by the Administrator. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
Term of Option. The Option must be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein. After
the Expiration Date or such earlier date, the Option shall be of no further
force or effect and may not be exercised. Tax Consequences. Set forth below is a
brief summary as of the date of this Option Agreement of some of the federal tax
consequences of exercise of the Option and disposition of the Shares. THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE. THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION
OR DISPOSING OF THE SHARES.
Exercise of Non-Qualified Stock Option
. On exercise of a Non- Qualified Stock Option, the Grantee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price. If the Grantee is an Employee or a former
Employee, the Company will be required to withhold from the Grantee's
compensation or collect from the Grantee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.
Disposition of Shares
. In the case of a Non-Qualified Stock Option, if Shares are held for more than
one year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.


Entire Agreement: Governing Law. The Notice, the Plan, the Program and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee's interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Program and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties. The Notice, the Plan, the Program and this Option Agreement are to
be construed in accordance with and governed by the internal laws of the State
of California without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties. Should any
provision of the Notice, the Plan, the Program or this Option Agreement be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable. Headings. The
captions used in the Notice and this Option Agreement are inserted for
convenience and shall not be deemed a part of the Option for construction or
interpretation. Dispute Resolution The provisions of this Section 13 shall be
the exclusive means of resolving disputes arising out of or relating to the
Notice, the Plan and this Option Agreement. The Company, the Grantee, and the
Grantee's assignees pursuant to Section 8 (the "parties") shall attempt in good
faith to resolve any disputes arising out of or relating to the Notice, the Plan
and this Option Agreement by negotiation between individuals who have authority
to settle the controversy. Negotiations shall be commenced by either party by
notice of a written statement of the party's position and the name and title of
the individual who will represent the party. Within thirty (30) days of the
written notification, the parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of San Francisco) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 13
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable. Notices. Any
notice required or permitted hereunder shall be given in writing and shall be
deemed effectively given upon personal delivery, upon deposit for delivery by an
internationally recognized express mail courier service or upon deposit in the
United States mail by certified mail (if the parties are within the United
States), with postage and fees prepaid, addressed to the other party at its
address as shown in these instruments, or to such other address as such party
may designate in writing from time to time to the other part.




--------------------------------------------------------------------------------


